Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 1 of 36




           EXHIBIT A
    Case
     Case1:20-cv-03535-JPO
          1:20-cv-03535-JPO Document
                             Document66-1
                                      38 Filed
                                          Filed06/25/20
                                                01/07/21 Page
                                                          Page12ofof18
                                                                     36




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 20-CV-3535 (JPO)
BMG RIGHTS MANAGEMENT (US) LLC,                  ) CORRECTED
WARNER CHAPPELL MUSIC INC.,                      ) AMENDED
SHAWN CARTER p/k/a JAY-Z and                     ) COMPLAINT
TIMOTHY MOSLEY p/k/a TIMBALAND                   )
                  Defendants                     ) Leave To File Granted
________________________________________________)
                             JURISDICTION

1.      Jurisdiction is based on diversity of citizenship and federal question. The amount
in controversy exceeds Two Million Dollars ($2,000,000.00).

                                        PARTIES

2.    Ernie Hines d/b/a Colorful Music (“Hines”) has an address of 227 Elgin Ave. Apt
2A Forest Park, IL 60130.

3.      BMG Rights Management (US) LLC 1745 Broadway, 19th Floor, New York,
NY 10019 and One Park Ave., 18th Floor, New York, New York, 10019. (“BMG”). The
registered agent for BMG is Keith Haprich One Park Ave., 18th Floor, New York, New
York, 10019.

4.     Warner Chappell Music Inc. (“WC”) is a Delaware entity with an address of 777
South Santa Fe Ave, Los Angeles, CA 90021 and 1633 Broadway, New York, NY,
10019. CT Corporation System is the registered agent for WC with an address of 28
Liberty Street, New York, NY 10005. WC does business in the State of New York.


5.     Shawn Carter p/k/a (“Carter” or “Jay-Z”) is an American mogul and rapper, resides at 195
Hudson Street, New York, NY 10013 and has a business address of Roc Nation LLC, 540 West
26th Street, New York, NY 10001.

6.     Timothy Mosley p/k/a (“Mosley” or “Timbaland”) is an American music producer. He is
the owner of Timbaland Productions Inc., a Virginia entity, ID No. 05264957, with a business
address of L.L. Business Management Inc., 3000 Marcus Ave. Suite 1W5, Lake Success, NY
11042 on file with the Virginia Secretary of State’s Office. Mosley also has an address of 5400

                                             1
    Case
     Case1:20-cv-03535-JPO
          1:20-cv-03535-JPO Document
                             Document66-1
                                      38 Filed
                                          Filed06/25/20
                                                01/07/21 Page
                                                          Page23ofof18
                                                                     36




Hammock Drive, Coral Gables, FL 33156, also known as 5400 SW 92nd Street, Coral Gables, FL,
33156.


                                         FACTS

7.      Hines is the co-author and composer of the song “Help Me Put Out The Flame (In
My Heart)” (“Help Me”) which Hines registered with the United States Copyright Office.
It was originally registered in 1969 and has a renewal registration of EU0000154302 and
a renewal and addendum registration of RE0000932464. The song was released on Stax
Records over forty (40) years ago. “Help Me” was also released in 1993 on The Complete
Stax Volt Soul Singles. See https://www.allmusic.com/album/the-complete-stax-volt-
soul-singles-vol-2-1968-1971-mw0000622330. The 1993 version of “Help Me” has a
United States Copyright Registration of PA 2-184-476.

Help Me

8.      The musical composition for “Help Me” and the copyrights relating to “Help Me”,
contain a guitar riff and musical crescendo at the beginning of the song/composition. The
guitar riff and musical crescendo are original and contains protectable elements which
have been copyrighted by Hines.

9.     The musical composition “Help Me” which contains a protectable guitar riff and
musical crescendo, was used in the musical composition for “Paper Chase”. The songs
“Help Me” and “Paper Chase” are substantially similar. The authors and copyright
claimants of “Paper Chase” used the protectable guitar riff and musical crescendo in the
musical composition of “Help Me” to create the musical composition of “Paper Chase”.
The use of “Help Me” in the composition “Paper Chase” infringes on Plaintiff’s rights.
An EMI affiliated (“EMI”) entity is the copyright claimant for Paper Chase which has a
copyright registration number of PA0001320423. Mosley and Carter are the alleged
authors of “Paper Chase”. The rights previously owned by EMI are now with BMG.

10.     Upon information and belief, Timothy Mosley (“Mosley”), one of the authors of
“Paper Chase”, used the musical composition of “Help Me” again, and placed the
protectable guitar riff and musical crescendo into the musical composition for “Toe 2
Toe” which Mosley contends he co-authored. The songs "Toe 2 Toe” and “Help Me” are
substantially similar as Mosley included the protectable guitar riff and musical crescendo
from the song “Help Me” in the composition for “Toe 2 Toe”. BMG claims interest in the
copyright for “Toe 2 Toe” through relationship with Virginia Beach Music and its related
entities. “Toe 2 Toe” has a copyright registration number of PA0000987622.

                                            2
    Case
     Case1:20-cv-03535-JPO
          1:20-cv-03535-JPO Document
                             Document66-1
                                      38 Filed
                                          Filed06/25/20
                                                01/07/21 Page
                                                          Page34ofof18
                                                                     36




11.     Defendants have copyrighted, used or benefited from the protectable elements of
“Help Me” in violation of Plaintiff’s rights under the Copyright Act and have placed the
guitar riff and musical crescendo from “Help Me” into the compositions of “Paper Chase”
and “Toe 2 Toe”.

Vol. 2… Hard Knock Life - 1998- Jay-Z

12.     Vol. 2... Hard Knock Life (“HKL”) is the third studio album by American rapper
Jay-Z. It was released on September 29, 1998 on Roc-A-Fella Records. It went on to
become a commercially successful album, selling over 5 million (5,000,000) copies in the
United States. See Exhibit A.

13.     The album HKL contains the song “Paper Chase” which is performed by Jay-Z
featuring the legendary female rapper “Foxy Brown” and is produced by Mosley. The
credits on the song identify the composers/writers of the song as Jay-Z and Mosley.
BMG and WC also claim an interest in the exploitation of the copyright for “Paper
Chase”.

14.    BMG, WC, Jay-Z and Mosley knew or should have known that the song “Paper
Chase” contained the guitar riff and musical crescendo from the composition of “Help
Me” as performed by Hines. Due to the use of the protectable guitar riff and musical
crescendo, “Help Me” and “Paper Chase” are substantially similar.

15.    Jay-Z and Mosley contend they are the authors of the song “Paper Chase”. BMG,
WC, Jay-Z and Mosley claim ownership of the copyright or an interest in the copyright to
“Paper Chase” registration number PA0001320423, which infringes on the copyright of
“Help Me”. An EMI affiliated (“EMI”) entity previously held the rights now owned by
BMG.

16.     BMG, WC, Jay-Z and Mosley, while working in conjunction with each other,
have obtained millions of dollars associated with “Paper Chase” from the exploitation,
sale, downloads, licensing, radio airplay, synchronization and digital streaming of the
song in violation of Plaintiff’s rights. Hines is a senior citizen, does not listen to rap
music and was unaware that “Paper Chase” contained his music and composition until
2018.

17.     The credits for “Paper Chase” on Tidal, an entity owned by Jay-Z, clearly
identifies the unauthorized use of the composition of “Help Me” and credits Ernie Hines
for “Help Me”. See Exhibit B.

18.     Upon information and belief, “Paper Chase” has been played millions of times on
traditional, satellite and digital radio and appears on multiple compilation albums
including the 2003 release, “Bring It On - The Best of Jay-Z”.
                                              3
    Case
     Case1:20-cv-03535-JPO
          1:20-cv-03535-JPO Document
                             Document66-1
                                      38 Filed
                                          Filed06/25/20
                                                01/07/21 Page
                                                          Page45ofof18
                                                                     36




https://www.discogs.com/Jay-Z-Bring-It-On-The-Best-Of/release/1031110 and the 2011
release “The Best Of Jay-Z” https://www.discogs.com/Jay-Z-The-Best-
Of/release/6244319, released by Sony Music Entertainment. The continuous actions of
BMG, WC, Jay-Z and Mosley infringe on the rights of the Plaintiff. WC, BMG, Jay-Z
and Mosley received millions of dollars in the exploitation of the composition.

100%Ginuwine - 1999-Ginuwine

19.    Upon information and belief, the same protectable elements of the musical
composition of “Help Me” were included by BMG and Mosley in the song “Toe 2 Toe”
which was released on the Ginuwine album “100% Ginuwine” in March 1999 by Sony
Music Entertainment. Registration number PA0000987622. “100% Ginuwine” has sold
over 2 Million (2,000,000) copies to date. Exhibit C.

20.     Mosley is identified as one of the composers of the song “Toe 2 Toe” on the
Ginuwine song released by Sony Music Entertainment in 1999. “Toe 2 Toe” contains the
protectable guitar riff and musical crescendo of “Help Me”. “Help Me” and “Toe 2 Toe”
are substantially similar due to the use of the guitar riff and musical crescendo. Mosley
and BMG provided the song “Toe 2 Toe” (which infringes on the protectable guitar riff
and musical crescendo in “Help Me”) to Sony Music Entertainment and other third
parties. EMI previously owned the rights that are now owned by BMG.

21.     Neither Mosley nor BMG ever attempted to contact Hines to get his clearance to
license the use of the protectable guitar riff and musical crescendo from the composition
“Help Me” on the Ginuwine album in the song “Toe 2 Toe”. BMG and Mosley claims an
interest in the copyright for “Toe 2 Toe”.

22.    BMG and Mosley, while working together, have unlawfully infringed on Hines’
copyright and have converted the copyright for its own use. The infringement by BMG
and Mosley is knowing, willful and continuous. BMG and Mosley never had Plaintiff’s
consent nor did they ever seek Plaintiff’s consent for over twenty (20) years. Plaintiff
learned of the use of his song “Help Me” in “Toe 2 Toe” in 2018.

23.     Attached as Exhibit D is a report further detailing the protected elements of the
musical composition “Help Me” which is substantially similar to “Paper Chase” and “Toe
2 Toe”. The guitar riff and musical crescendo of “Help Me” appear throughout the
“Paper Chase” and “Toe 2 Toe” infringing compositions. The report is incorporated by
reference. The report contains figures/notes/cord copying and the methodology indicating
the infringement of Hines’ composition by the defendants. The composition for “Help
Me” is protected by three United States registered copyright filings (1) EU0000154302,
(2) a renewal and addendum registration of RE0000932464 and (3) PA 2-184-476 which
have all been infringed.


                                            4
      Case
       Case1:20-cv-03535-JPO
            1:20-cv-03535-JPO Document
                               Document66-1
                                        38 Filed
                                            Filed06/25/20
                                                  01/07/21 Page
                                                            Page56ofof18
                                                                       36




                                   COUNT I
                      COPYRIGHT INFRINGEMENT
                       17 U.S.C. § 501, 502, 504 and 505
               AGAINST BMG RIGHTS MANAGEMENT (US) LLC
                    FOR THE COMPOSITION TOE 2 TOE

24.     Hines repeats and realleges each of the preceding paragraphs 1-23 above.

25.   Hines is the co-author of “Help Me” which is registered in the United States
Copyright Office.

26.     BMG with the assistance of Mosley, has unlawfully used the protectable elements
of the musical composition of “Help Me” and never sought Plaintiff’s approval to use the
musical composition. BMG claims an interest in the “Toe 2 Toe” copyright through its
business relationship with Mosley and/or Virginia Beach Music, Inc.

27.    BMG has infringed on Plaintiff’s rights under the United States Copyright Act.
“Help Me” is substantially similar to “Toe 2 Toe”.

28.     BMG with the assistance of Mosley, marketed, licensed and/or benefitted from
the exploitation of the song “Toe 2 Toe” in violation of the Plaintiff’s rights. “Toe 2 Toe”
infringes on the musical composition of “Help Me” as the compositions are substantially
similar.

29.     Upon information and belief, BMG licensed or benefitted from the licensing of
“Toe 2 Toe” to Sony Music Entertainment and others, the radio airplay of “Toe 2 Toe”
and the exploitation of the composition. “Help Me” and “Toe 2 Toe” are substantially
similar and BMG committed copyright infringement, violating Plaintiff’s rights.

30.    Upon information and belief, BMG has received money for the infringing
composition and has paid or caused other corporate entities to pay monies associated with
the composition “Toe 2 Toe” including Mosley.

31.     BMG, with the assistance of Mosley, have violated Plaintiff’s rights to control,
sell, market, and distribute derivate works of “Help Me”. “Toe 2 Toe” infringes on the
composition of “Help Me” in violation of Plaintiff’s rights.


32.     Hines seeks to (1) enjoin the activity of BMG (2) actual or statutory damages per
sale (3) Attorney’s fees relating to Defendant’s actions and (4) an injunction prohibiting
the sale of the infringing composition.

                                             5
      Case
       Case1:20-cv-03535-JPO
            1:20-cv-03535-JPO Document
                               Document66-1
                                        38 Filed
                                            Filed06/25/20
                                                  01/07/21 Page
                                                            Page67ofof18
                                                                       36




                            COUNT II
                 COPYRIGHT INFRINGEMENT
                 17 U.S.C. § 501, 502, 504 and 505
AGAINST BMG RIGHTS MANAGEMENT (US) LLC FOR THE COMPOSITION
                         PAPER CHASE

33.     Hines repeats and realleges each of the preceding paragraphs 1-23 above.

34.   Hines is the co-author of “Help Me” which is registered in the United States
Copyright Office.

35.    BMG has unlawfully used the protectable elements of the musical composition of
“Help Me” and never sought Plaintiff’s approval to use the musical composition.

36.    BMG with the assistance of Jay-Z and Mosley, have infringed on Plaintiff's rights
under the United States Copyright Act. “Help Me” is substantially similar to “Paper
Chase”.

37.      BMG with the assistance of Jay-Z and Mosley, marketed, licensed and/or
benefitted from the exploitation of the song “Paper Chase” in violation of the Plaintiff’s
rights. “Paper Chase” infringes on the musical composition of “Help Me” in violation of
Plaintiff’s rights. “Help Me” and “Paper Chase” are substantially similar compositions.

38.     Upon information and belief, BMG with the assistance of Jay-Z and Mosley, has
licensed or benefitted from the licensing of “Paper Chase” to third parties and the radio
airplay of “Paper Chase” in violation of Plaintiff’s rights and collect funds in violation of
Plaintiff’s rights.

39.    Upon information and belief, BMG has received money for the infringing
composition and has paid or caused other corporate entities to pay Jay-Z and/or Mosley
monies associated with the composition “Paper Chase”.

40.    BMG has violated Plaintiff’s rights to control, sell, market, and distribute “Help
Me” and derivate works of “Help Me” and have committed copyright infringement.

41.     Hines seeks to (1) enjoin the activity of BMG (2) actual or statutory damages per
sale (3) Attorney’s fees relating to Defendant’s actions and (4) an injunction prohibiting
the sale of the infringing composition.



                                              6
      Case
       Case1:20-cv-03535-JPO
            1:20-cv-03535-JPO Document
                               Document66-1
                                        38 Filed
                                            Filed06/25/20
                                                  01/07/21 Page
                                                            Page78ofof18
                                                                       36




                               COUNT III
                    COPYRIGHT INFRINGEMENT
                    17 U.S.C. § 501, 502, 504 and 505
      AGAINST WARNER CHAPPELL MUSIC INC. FOR THE COMPOSITON
                            PAPER CHASE

42.     Hines repeats and realleges each of the preceding paragraphs 1-23, 33-41 above.

43.   Hines is the co-author of “Help Me” which is registered in the United States
Copyright Office.

44.    WC received an interest in “Paper Chase” through its relationship with Lil Lu Lu
Publishing and/or Virginia Beach Music, Inc. and/or Mosley.

45.    WC, Jay-Z and Mosley have unlawfully used the protectable elements of the
musical composition of “Help Me” and never sought Plaintiff’s approval to use the
musical composition.

46.    WC with the assistance of Jay-Z and Mosley, has infringed on Plaintiff’s rights
under the United States Copyright Act. “Help Me” is substantially similar to “Paper
Chase”.

47.     WC 2 with assistance from Jay-Z and Mosley marketed, licensed and/or benefited
from the exploitation of the song “Paper Chase” in violation of the Plaintiff’s rights.
“Paper Chase” infringes on the musical composition of “Help Me” in violation of
Plaintiff’s rights.

48.    Upon information and belief, WC, Jay-Z and Mosley have licensed or benefitted
from the licensing of “Paper Chase” to third parties and the radio play, streaming and
synchronization of “Paper Chase” and collected funds in violation of Plaintiff’s rights.

49.    Upon information and belief, WC has received money for the infringing
composition and has paid or caused other corporate entities to pay Jay-Z and/or Mosely
monies associated with the composition “Paper Chase”.

50.      WC with the assistance of Jay-Z and Mosley have violated Plaintiff’s rights to
control, sell, market, and distribute“ Help Me” and derivate works of “Help Me” and have
committed copyright infringement.




                                            7
      Case
       Case1:20-cv-03535-JPO
            1:20-cv-03535-JPO Document
                               Document66-1
                                        38 Filed
                                            Filed06/25/20
                                                  01/07/21 Page
                                                            Page89ofof18
                                                                       36




51.     Hines seeks to (1) enjoin the activity of WC (2) actual or statutory damages per
sale (3) Attorney’s fees relating to Defendant’s actions and (4) an injunction prohibiting
the sale of the infringing composition.

                                        COUNT IV
                             COPYRIGHT INFRINGEMENT
                             17 U.S.C. § 501, 502, 504 and 505
                         AGAINST SHAWN CARTER P/K/A JAY-Z
                         FOR THE COMPOSITION PAPER CHASE


52.     Hines repeats and realleges each of the preceding paragraphs 1-23, 33-51 above.

53.   Hines is the co-author of “Help Me” which is registered in the United States
Copyright Office.

54.     Jay-Z is a composer of the song “Paper Chase”. Jay-Z unlawfully used the
protectable elements of the musical composition of “Help Me” in the song “Paper Chase”
and never sought Hines’ approval to use the musical composition. “Help Me” is
substantially similar to “Paper Chase”. “Paper Chase” infringes on the musical
composition of “Help Me” in violation of Plaintiff’s rights.

55.      Jay-Z with assistance from BMG, WC and Mosley marketed, licensed and/or
benefitted from the exploitation of the song “Paper Chase” in violation of the Plaintiff’s
rights. “Paper Chase” infringes on the musical composition of “Help Me” in violation of
Plaintiff’s rights.

56.     Defendant Jay-Z claims an ownership interest in the composition for “Paper
Chase” which contains the protectable elements of the composition “Help Me”. Carter,
while working in conjunction with Mosley, BMG and WC, provided the infringing song
to record label and other third parties such as Universal Music Group, Sony
Entertainment and others.

57.    Jay Z has collected music publishing royalties from various entities in violation of
Hines’ rights.

58.     Jay-Z has harmed Plaintiff in his business.




                                             8
      Case
       Case1:20-cv-03535-JPO
             1:20-cv-03535-JPO Document
                                Document66-1
                                         38 Filed
                                             Filed 06/25/20
                                                   01/07/21 Page
                                                            Page 910ofof1836




                                       COUNT V
                           COPYRIGHT INFRINGEMENT
                            17 U.S.C. § 501, 502, 504 and 505
                    AGAINST TIMOTHY MOSLEY P/K/A TIMBALAND
                       FOR THE COMPOSITION PAPER CHASE

59.    Hines repeats and realleges each of the preceding paragraphs 1-23, and 33-58
above.

60.   Hines is the co-author of “Help Me” which is registered in the United States
Copyright Office.

61.     Mosley is a composer of the song “Paper Chase”. Jay-Z unlawfully used the
protectable elements of the musical composition of “Help Me” in the song “Paper Chase”
and never sought Hines’ approval to use the musical composition. “Help Me” is
substantially similar to “Paper Chase”. “Paper Chase” infringes on the musical
composition of “Help Me” in violation of Plaintiff’s rights.

62.      Mosley with assistance from BMG, WC and Jay-Z marketed, licensed and/or
benefited from the exploitation of the song “Paper Chase” in violation of the Plaintiff’s
rights. .

63.     Mosley claims ownership of the composition for “Paper Chase” which contains
the protectable elements of the composition “Help Me”. Mosley, while working in
conjunction with Jay-Z, BMG and WC, provided the infringing song to record label and
other third parties.

64.    Mosley has collected music publishing royalties from various entities in violation
of Hines’ rights.

65.      Mosley has harmed Plaintiff in his business.


                                      COUNT VI
                           COPYRIGHT INFRINGEMENT
                           17 U.S.C. § 501, 502, 504 and 505
                 AGAINST TIMOTHY MOSLEY P/K/A TIMBALAND FOR
                          THE COMPOSITION TOE 2 TOE

66.      Hines repeats and realleges each of the preceding paragraphs 1-32 above.

67.   Hines is the co-author of “Help Me” which is registered in the United States
Copyright Office.

                                             9
      Case
       Case1:20-cv-03535-JPO
            1:20-cv-03535-JPO Document
                               Document66-1
                                        38 Filed
                                            Filed06/25/20
                                                  01/07/21 Page
                                                            Page10
                                                                 11ofof18
                                                                        36




68.     Mosley is a composer of the song “Toe 2 Toe”. Timbaland unlawfully used the
protectable elements of the musical composition of “Help Me” in the song “Toe 2 Toe”
and never sought Hines’ approval to use the musical composition.

69.     Mosley with the assistance of BMG, marketed, licensed and/or benefitted from
the exploitation of the song “Toe 2 Toe” in violation of the Plaintiff’s rights. “Toe 2 Toe”
infringes on the musical composition of “Help Me” as the compositions are substantially
similar.

70.     Upon information and belief, Mosley with the assistance of EMI1, licensed or
benefitted from the licensing of “Toe 2 Toe” to Sony Music Entertainment and others, the
radio airplay of “Toe 2 Toe”, and the exploitation of the composition.

71.    Mosley has collected music publishing royalties from various entities in violation
of Hines’ rights.

72.      Mosley has harmed Plaintiff in his business.


WHEREFORE, The Plaintiff demands a jury trial and the following:

1.       Judgment on all counts and amount to be determined by the Court;
2.       Interest;
3.       Attorney’s Fees;
4.       A permanent injunction, and,
5.       Any other relief this Court deems just and equitable.


                                              ERNIE HINES D/B/A COLORFUL MUSIC
                                              By His Attorneys,


                                              Christopher Brown
                                              CB3465
                                              Brown & Rosen LLC
                                              Attorneys At Law
                                              100 State Street, Suite 900
                                              Boston, MA 02109
                                              617-728-9111 (T)
Dated: June 25, 2020                          cbrown@brownrosen.com




                                             10
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page11
                                                           12ofof18
                                                                  36




      EXHIBIT A




                                11
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page12
                                                           13ofof18
                                                                  36




                                12
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page13
                                                           14ofof18
                                                                  36




       EXHIBIT B




                                13
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page14
                                                           15ofof18
                                                                  36




                                14
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page15
                                                           16ofof18
                                                                  36




                                15
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page16
                                                           17ofof18
                                                                  36




       EXHIBIT C




                                16
Case
 Case1:20-cv-03535-JPO
      1:20-cv-03535-JPO Document
                         Document66-1
                                  38 Filed
                                      Filed06/25/20
                                            01/07/21 Page
                                                      Page17
                                                           18ofof18
                                                                  36




                                17
 Case
  Case1:20-cv-03535-JPO
       1:20-cv-03535-JPO Document
                          Document66-1
                                   38 Filed
                                       Filed06/25/20
                                             01/07/21 Page
                                                       Page18
                                                            19ofof18
                                                                   36




       EXHIBIT D
Joe Bennett Report dated September 8, 2019




                                 18
           Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 20 of 36




                      PRIVILEGED AND CONFIDENTIAL

                             MUSICOLOGIST’S REPORT
8 September 2019

Re: Comparison of ‘Help Me Put Out The Flame (In My Heart)’ and ‘Paper Chase’ and ‘Toe 2
Toe’

To whom it may concern:

I am instructed by representatives of Ernie Hines to comment on any similarities between the following
audio recordings and compositions:

   •   Help Me Put Out The Flame (In My Heart) (from hereon, ‘FLAME’). Composed and
       recorded by Ernie Hines, and originally released as a single on Stax records in 1970. I am
       working from the recording taken from The Complete Stax/Volt Soul Singles, Vol. 2: 1968-
       1971. Release & registration date: August 31, 1993
   •   Paper Chase (from hereon, ‘PAPER’). Composed by Timothy Z Mosley and Shawn C Carter
       (aka Jay-Z). Recorded by Jay-Z feat. Foxy Brown; produced by Timbaland. Released on the
       Jay-Z album Vol. 2… Hard Knock Life in 1998.
   •   Toe 2 Toe (from hereon, ‘TOE’). Composed by Lumpkin/Mosley. Performed by Ginuwine
       (aka Elgin Baylor Lumpkin). Released on the Ginuwine album 100% Ginuwine in 1999.

EXECUTIVE SUMMARY OF FINDINGS
  • Part of the FLAME audio recording has been sampled in PAPER.
  • Part of the FLAME composition has been copied in PAPER.
  • Part of the FLAME audio recording has been sampled in TOE.
  • Part of the FLAME composition has been copied in TOE.
  • In both PAPER and TOE, the source of the copy is the guitar intro of FLAME (the FLAME
    RIFF), which forms part of the composition FLAME, and also the sound recording of FLAME.
  • I have high technical confidence in my conclusions regarding the authenticity of the sample of
    the FLAME RIFF as it appears in PAPER and TOE.




                       JOE BENNETT MUSIC SERVICES            Professor Joe Bennett PhD BA NTF FHEA
  Registered office: 1 Walcot Gate, Bath, Somerset BA1 5UG   info@joebennett.net | www.joebennett.net
                                 Company number: 9505096     Phone: +1 (857) 327 1159
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 21 of 36


Summary of findings and opinions (FLAME sampled/copied in PAPER)

   •   In my opinion, PAPER has sampled audio and compositional notes from FLAME. I have high
       confidence in this conclusion.
   •   I can detect 308 FLAME guitar samples in the 1998 version of PAPER.
   •   FLAME samples can be heard for approximately 84% of PAPER’s runtime – 11 out of 13 8-bar
       sections.
   •   In my opinion, the guitar intro riff in FLAME would be instantly recognizable to anyone
       familiar with the song.
   •   In my opinion the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied intro,
       could be considered a compositionally important and memorable part of FLAME.

Summary of findings and opinions (FLAME sampled/copied in TOE)

   •   In my opinion, TOE has sampled audio (and compositionally copied) from FLAME. I have high
       confidence in this conclusion.
   •   I can detect at least 44 FLAME guitar samples in the 1999 version of TOE.
   •   The FLAME sample appears throughout TOE – 100% of its runtime of 2m14s.
   •   The FLAME sample is played as a single note sample, followed by a 5-note sample (lasting one
       bar), followed by both of these samples again, sounding one half-step lower in pitch (lasting
       one bar). This 2-bar sequence makes up the guitar audio loop that cycles throughout TOE.
   •   In my opinion, the FLAME guitar riff would be instantly recognizable to anyone familiar with
       the song.
   •   In my opinion, the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied
       intro, could be considered a very important and memorable part of the composition FLAME.

Methodology 1

Between February and July 2018 I was provided with audio files of FLAME and PAPER, as they were
commercially released in 1993 (original vinyl 1970) and 1998 respectively. I imported these audio files
into various software applications and converted them into industry standard AIFF files (audio
interchange file format). This enabled me to ‘zoom in’ on particular sections of audio, to slow down the
audio for detailed listening (time stretching), to view the audio files in graph form to isolate particular
parts of the sound (spectrum analysis), and to see visual representations of the similarities/differences
between the recordings (waveform analysis).
I also attempted to reverse-engineer Jay-Z’s creative process by importing the FLAME RIFF into my
own sampler and, through experimentation and sample manipulation, to test whether it was possible to
use audio from FLAME to make a guitar part that sounded exactly like that of PAPER.
Finally, I was provided with a professionally-produced transcription of FLAME, which I understand to
be the definitive updated version, as filed with the US Copyright Office.
Before beginning the analysis, I informed my clients that my analysis, inferences and findings would
be objective and impartial.
             Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 22 of 36


Musical facts

     •    FLAME is performed at a tempo of 109.56 BPM (varies due to live band).
     •    PAPER is performed at a tempo of 90.08 BPM (fixed, due to computer-based tempo).
     •    TOE is performed at a tempo of 87.03 BPM (fixed, due to computer-based tempo).
     •    FLAME begins with a 3-bar guitar riff, played in the key of G minor, starting and ending on a
          note of G, and ending with a tremolando (fast-strummed) chord of G minor.
     •    PAPER is based on an 8-bar loop in the key of G minor, which repeats throughout 13 times, and
          features a guitar part in 11 of the 13 repeats.
     •    TOE is based on a 2-bar loop, based on one-bar guitar riff sounding in G minor, followed by the
          same one-bar guitar riff, sounding in F# minor (one half-step lower).

Context – the FLAME RIFF
It is alleged that PAPER and TOE may have sampled audio and copied melodic compositional
elements from the opening three-bar guitar riff of FLAME (from hereon, the ‘FLAME RIFF’). The
original 1970 guitar riff is shown below as music notation.

Fig. 1 – FLAME RIFF (1970)2 3




2
  Technical note: the notation transcription assumes an 8th-note rest on the downbeat, which is how I subjectively hear Hines’s timing.
However, FLAME’s intro contains no drum part, so it is impossible to tell how Hines intends the beat to fall compositionally. However,
even if others disagree with my musical interpretation of Hines’s timing, the rhythmic note values are contextually accurate and, when
sampled, the placement of the barline is not relevant – because samples can be triggered at any point in the bar.
3
  The notation shown here, with the guitar riff highlighted, is excerpted from the updated version that was provided to me by my clients,
and which I understand to be the definitive/exhaustive transcription of FLAME, correcting previous errors and omissions.
               Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 23 of 36


The FLAME RIFF contains a musical allusion to the famous Mysterioso Pizzicato (aka the ‘movie
villain’s theme’4), a melody that appeared first in 1914 and was common in silent film in the early 20th
century (and is presumably non-copyright). However, Ernie Hines’s guitar part uses some different
pitches and rhythmic values from MP, and should therefore be considered an original melody
composed by Hines. In context, the FLAME RIFF serves as the guitar intro to FLAME (the
composition), and in my opinion is independently recognizable by anyone familiar with FLAME.

On analyzing PAPER, it appears to contain many occurrences of three sections taken from the FLAME
RIFF, described here in the order they appear in FLAME, and highlighted in the rectangles in Fig. 2
below:
    • MELODY: a five-note section from the middle of the riff consisting of the notes D-G-Eb-D-C
    • NOTE: A single one-note sample of the last note of G (possibly the first note – they are the
       same note)
    • CHORD: A sample of the final G minor chord with its distinctive tremolando (rapid
   Score
       strumming)Help Me Put Out The Flame (In My Heart)
      Fig. 2 – FLAME RIFF (1970) with MELODY, NOTE and CHORD highlighted Ernie Hines
                                                                                           U
                             Gm
                                                                                           æ˙ .
                  b 4                                                                       ˙˙ ...
                &b 4 ‰                   œ œ œ. ‰ œ œ           œ. œ. œ œ œ
                                                                                 ‰ Œ         ˙˙ .
                                   œ. œ. . .
    Guitar
                                                                      . . .                   ˙.

Context – elements of the FLAME RIFF as allegedly sampled (and compositionally copied) in
PAPER

      •      PAPER is based on an 8-bar loop, broken into 4 similar sections of two bars each.
      •      The guitar part in PAPER repeats through most of the song, occasionally dropping out and then
             returning.
      •      PAPER’s guitar part is heard as shown below in the notation Fig. 3. I have highlighted the
             usage of the three apparent FLAME samples as NOTE, MELODY and CHORD where I believe
             they occur.




4
    https://en.wikipedia.org/wiki/Mysterioso_Pizzicato
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 24 of 36


Fig. 3 – PAPER guitar part (FLAME samples highlighted)




Musical commentary – FLAME and PAPER
    • The pitches heard in the guitar part of PAPER sound identical to the pitches heard in FLAME.
    • The rhythmic values of the MELODY section are, contextually, identical to those heard in
        FLAME.
    • The voicing (i.e. notes played, in order) of the guitar chord in PAPER is identical to the voicing
        of the guitar chord in FLAME.
These elements lead me to believe that FLAME is the likely source of the musical material in PAPER’s
guitar part.
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 25 of 36


Fig. 4 – TOE guitar part (FLAME RIFF used as above – NOTE, CHORD and MELODY)




Musical commentary – FLAME and TOE
In TOE, the extract of FLAME is used very similarly to the way it is used in PAPER. The three
elements of NOTE, CHORD and MELODY are separately sampled/copied, the difference being that
bar two includes the MELODY transposed down a half-step (a basic/ubiquitous feature of all samplers,
then and now). Apart from that contextual difference, the usage of the FLAME sample in TOE is
otherwise the same:
    • The pitches heard in the guitar part of PAPER sound identical to the pitches heard in TOE (in
       bar 1, and a half-step lower in bar 2 of TOW).
    • The rhythmic values of the MELODY section are, contextually, identical to those heard in
       FLAME.
    • The voicing (i.e. notes played, in order) of the guitar chord in PAPER is identical to the voicing
       of the guitar chord in FLAME.


Likelihood of audio sampling as the method of copying
It is possible to copy musical ideas from a work without necessarily sampling the audio of the original
recording. Therefore, even in cases where melodic elements sound the same, to identify whether audio
sampling has occurred we must compare the tonal characteristics of the respective recordings – in this
case, the distinctive electric guitar sounds in FLAME.
Using music software, I compared the guitar parts of FLAME with both PAPER and TOE, testing for
the following characteristics:
     • Decay envelope (the speed with which the ‘twang’ of the guitar dies away)
     • Reverb context (the ambient echo in the background)
     • Spectral qualities (the frequencies in the sound that give the guitar its distinctive tone)
     • Noise (background tape hiss and related noise)
     • Player style (Ernie Hines’s distinctive tremolando strumming in the CHORD)
In each case I found an exact match – that is, I could tell no difference in the sonic qualities of the two
guitar parts in FLAME and PAPER.
Note: I have omitted waveform diagrams and spectrograms from this report because they may not be
clear to the non-specialist reader, but I can provide these on request if needed.
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 26 of 36


Reverse engineered demo recording, recreating PAPER
As a final check, I attempted to use audio samples taken solely from FLAME to recreate the guitar part
that is heard in PAPER, by importing FLAME into my own sampler, and aligning each sample from
FLAME with its apparent occurrence in PAPER.
    • Using only samples from FLAME, I was able to recreate an exact copy of PAPER’s guitar part,
         which when played at the same time as PAPER, sounded identical (AUDIO EXAMPLE 3).
    • Further, I was able to create an accurate backing track of PAPER using only a drum loop and
         audio sampled from FLAME (AUDIO EXAMPLE 4).

Audio examples
I have made various comparative audio files (including the reverse engineered demo recording). I have
provided online access to these via a separate communication to my client.

   •   AUDIO EXAMPLE 1: FLAME (1970). Ernie Hines’s original 1970 release in full.
   •   AUDIO EXAMPLE 2: PAPER (1998). Jay-Z’s original 1998 release in full.
   •   AUDIO EXAMPLE 3: Reverse engineered demo. FLAME SAMPLE (left channel) overlaid
       on PAPER (right channel). FLAME riff added at start for context.
   •   AUDIO EXAMPLE 4: PAPER guitar part (with added drums). Recreated using only
       samples of FLAME + drums. FLAME riff added at start for context.
   •   AUDIO EXAMPLE 5: PAPER guitar part (no drums). Recreated only using samples of
       FLAME (begins with count-in)

The original recording of TOE is available online from streaming and download services, and on
YouTube at https://www.youtube.com/watch?v=PRIROIcJRIA.
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 27 of 36


Likelihood of sampling
I have undertaken technical tests, visual analyses, reverse engineering tests and close listening (several
thousand iterations in a studio and headphone environment).
    • In my opinion PAPER contains three easily identifiable samples from the guitar part of FLAME
        – the MELODY, NOTE and CHORD.
    • In my opinion TOE contains three easily identifiable samples from the guitar part of FLAME –
        the MELODY, NOTE and CHORD.
    • I have extremely high confidence in this conclusion and I do not believe that any other method
        (than sampling from FLAME) could have been used to create the guitar part as it is heard
        throughout PAPER.

Extent of sampling/copying – FLAME and PAPER
   • Each 8-bar loop in PAPER contains 28 triggered samples (20 instances of the NOTE, 6 of the
       MELODY and 2 of the CHORD) which, in my opinion, are almost certainly taken from
       FLAME.
   • Therefore I estimate there to be 28 (samples) x 11 (sections) of FLAME in PAPER i.e. 308
       individual samples.
   • PAPER’s 8-bar sequence repeats 13 times in total, of which 11 instances feature the sampled
       guitar part. We can therefore say that approximately 84% of PAPER contains audio samples of
       the FLAME RIFF.
   • During sections where the guitar part drops out, a synthesiser is heard playing the same notes as
       were previously played by the guitar (and derived from FLAME). We might arguably say that
       all 13 sections of PAPER contain compositional melodic material derived from FLAME (i.e.
       100%).

Extent of sampling/copying – FLAME and TOE
   • I can detect at least 44 FLAME guitar samples in the 1999 version of TOE.
   • The FLAME RIFF appears throughout TOE – 100% of its runtime of 2m14s.
   • The FLAME RIFF is played as a single note sample, followed by a 5-note sample (lasting one
       bar), followed by both of these samples again, sounding one half-step lower in pitch (lasting
       one bar). This 2-bar sequence makes up the guitar audio loop that cycles throughout TOE.
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 28 of 36


Summary of findings and opinions (copied from page 2)

   1. (FLAME sampled/copied in PAPER)

   •    In my opinion, PAPER has sampled audio and compositional notes from FLAME. I have high
        confidence in this conclusion.
   •    I can detect 308 FLAME guitar samples in the 1998 version of PAPER.
   •    FLAME samples can be heard for approximately 84% of PAPER’s runtime – 11 out of 13 8-bar
        sections.
   •    In my opinion, the guitar intro riff in FLAME would be instantly recognizable to anyone
        familiar with the song.
   •    In my opinion the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied intro,
        could be considered a very important and memorable part of the composition FLAME.

   2.   (FLAME sampled/copied in TOE)

   •    In my opinion, TOE has sampled audio (and compositionally copied) from FLAME. I have high
        confidence in this conclusion.
   •    I can detect at least 44 FLAME guitar samples in the 1999 version of TOE.
   •    The FLAME sample appears throughout TOE – 100% of its runtime of 2m14s.
   •    The FLAME sample is played as a single note sample, followed by a 5-note sample (lasting one
        bar), followed by both of these samples again, sounding one half-step lower in pitch (lasting
        one bar). This 2-bar sequence makes up the guitar audio loop that cycles throughout TOE.
   •    In my opinion, the FLAME guitar riff would be instantly recognizable to anyone familiar with
        the song.
   •    In my opinion, the FLAME RIFF is qualitatively distinctive, and, being an unaccompanied
        intro, could be considered a very important and memorable part of the composition FLAME.

Please contact me if you have any questions, or if further analysis or commentary is needed.


Best regards,




Prof Joe Bennett PhD
         Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 29 of 36


APPENDIX 1: Lay persons’ comments and opinions

   •   The music streaming service TIDAL provides an online playlist featuring all of Vol. 2… Hard
       Knock Life and the songs from which it sampled. PAPER and FLAME both appear on this
       playlist, with FLAME credited as a sample source for PAPER.
       https://listen.tidal.com/playlist/a192bf80-57e2-4753-b09e-dac2cfa6de11

Fig. 4 – screenshot of TIDAL online playlist crediting FLAME as the sample used in PAPER




The promotional text provided by TIDAL for this playlist reads as follows <my emphasis>;

                “ ‘Vol. 2... Hard Knock Life’ is without question one of the most important
                albums in JAY-Z's discography. It's filled with hit records that still resonate
                with fans today and also defines a pivotal moment in his career when he first
                became a multi-platinum rap superstar. Celebrate the 19th birthday of Hov's
                classic (September 29) with these album highlights paired with the songs
                they sampled, including the historic use of the 'Annie' movie's "It's A Hard-
                Knock Life" theme song for the title track.”

   •   The website WhoSampled contains a page dedicated to PAPER which cites FLAME as the
       source of its sample. https://www.whosampled.com/Jay-Z/Paper-Chase/

   •   The same site also contains a page dedicated to FLAME which cites PAPER as using it.
       https://www.whosampled.com/Ernie-Hines/Help-Me-Put-Out-the-Flame-(In-My-Heart)/
      Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 30 of 36


•   The following website describes several samples used on the Jay-Z album ‘Vol. 2… Hard
    Knock Life’, and also cites PAPER as sampling FLAME.
    http://www.culturalfront.org/2016/03/jay-zs-vol-2hard-knock-life-sampling.html
          Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 31 of 36


APPENDIX 2: FLAME – full transcription

(see next page) This is the definitive musical transcription of FLAME, as provided to me for analysis.
The guitar riff, which represents the material that I believe has been copied, is highlighted in yellow,
and can be found atop the first page.
Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 32 of 36
Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 33 of 36
     Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 34 of 36



Verse 1
Whenever you kiss me I feel a burning desire (Yeah!)
Like you took a match, girl, and set my soul on fire (Ooh yeah!)
You got me running around in circles
Got me so I don’t even know my name

Chorus
Somebody tell me, what can I do? (Uh huh!)
To put out the flame – in my heart
Help me put out the flame

Verse 2
Whenever I’m with you, time has no meaning
Like the world standing still, but left me here dreaming
Baby, you got me in a whirlwind
Sometimes I feel it’s just a game

Chorus
Somebody tell me, what can I do? (Yeah!)
To put out the flame – in my heart
Help me put out the flame

Bridge
You know you’ve got me under your spell
I don’t know why I wish I could tell
Don’t even know day from night
Don’t even care if it’s wrong or right (Yeah!)

Verse 3
Whenever you leave me, I go out of my mind
It’s like being in a tantrum, baby, I’ve reached the pressure line (Yeah!)
You know you’ve got me going out of my head
Sometimes I feel insane

Chorus
Somebody tell me, what can I do?
To put out the flame – in my heart
Somebody tell me, what can I do?
To put out the flame – in my heart
Help me put out the flame

Fade
You’ve got me feeling like I’ve never felt before
And I know it’s going to take more than H2O
So help me to put out the flame
I’ve gotta have your love to put out this flame…




  Colorful Music (BMI) / East Memphis Music Corp (BMI)
              Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 35 of 36




      Summary Of Amendments (June 2019)

      Guitar Intro
      The Guitar Intro (measures 1–3), a unique and iconic part of this song, was omitted from the original transcription but has been added in
      this updated transcription.

      Key
      The original transcription was written out in the key of F minor. This has been corrected to G minor to match the recording.

      Song Form
      While it is customary to utilize repeat notation and other devices (such as Coda and Segno directions) to avoid unnecessary repetition and
      help to show where sections are near-identical repeats with alternate lyrics, the original transcription omitted to notate some unique sections
      (in addition to the Guitar Intro noted above). These have been added in this updated transcription and highlighted in yellow in the score:

               Bridge       (measures 42–54)
               Chorus 3     (this chorus is extended in the Coda: measures 71–74)
               Fade         (measures 75–End)

      Lyrics
      A full set of lyrics, as they appear in the recorded song, are included on page 3. The following conventions were used to highlight any changes:
       – Lyrics appear in green underlined if they were edited from how they appeared in the original transcription.
       – Lyrics appear in red italic if they were added to correct omissions in the original transcription.




Page 4 of 4
               Case 1:20-cv-03535-JPO Document 66-1 Filed 01/07/21 Page 36 of 36




                                                Qualifications and experience

Joe Bennett has been analysing and transcribing popular music for international publication since 1994. He has written more
than 30 books, including transcription, teaching and reference works (published worldwide by Music Sales Group), and more
than 300 articles for Total Guitar magazine and others, relating to classic songs, guitar techniques and songwriting. As a
songwriter and composer his work is published by Music Sales Group, Misty Music and Rockschool Ltd. He is a writer
member of PRS for Music and the British Academy of Composers and Songwriters, and an academic member of (and peer
reviewer for) IASPM (the International Association for the Study of Popular Music).

As an academic (Professor of Popular Music at Bath Spa University UK and Vice President of Academic Affairs at Berklee
USA) Joe’s primary area of research expertise is the psychology of songwriting and similarity thresholds in popular songs.
His PhD research (University of Surrey, UK) was entitled ‘Constraint, Creativity, Copyright and Collaboration in Popular
Songwriting Teams’ and it provided the world’s first detailed systematic investigation into collaborative songwriters’ creative
processes. Joe was awarded a National Teaching Fellowship (NTF) in 2004 by the UK Higher Education Academy in
recognition of his contribution to the teaching and learning of popular music. This award was used to fund research into the
creative processes used by songwriters and culminated in Joe founding the UK Songwriting Festival. He is a Fellow of the
Higher Education Academy.

As a forensic musicologist, Joe’s past clients include Universal Music Publishing, Warner/Chappell Music Publishing,
Adelphoi Music, Kassner Music Publishing, JWT, BBH, Loeb & Loeb LLP, Simpson & Marwick LLP, Michael Simkins
LLP, Edwards Wildman Palmer LLP, Swan Turton LLP, Woo Kwan Lee and Lo (Hong Kong) and Van Straten solicitors, as
well as many individual songwriters. Recent media interviews include The Daily Telegraph, NPR, The New York Times, The
LA Times, BBC TV news, BBC TV The One Show, BBC Radio 4 Today Programme, MTV news, Discovery Channel,
Rolling Stone, Newsweek and The Guardian. 5 He is listed on the UK Music Publishers’ Association’s Register of Expert
Witness Musicologists and the American Musicological Society’s database of forensic musicologists. 6

Recent peer-reviewed conference papers/publications:

“Songwriting, Digital Audio Workstations, and the Internet”. In The Oxford Handbook of the Creative Process in Music,
          edited by Nicholas Donin (Oxford University Press, in press, 2018).
 “Wrongful Appropriation and Copyrightability in Music Copyright”. Joe Bennett and Wendy Gordon. Works-in-Progress
          Intellectual Property (WIPIP) Colloquium, Boston University School of Law, February 2017.
“I Hate These Blurred Lines: The Intrinsic Test In Music Copyright Disputes”. Joe Bennett and Wendy Gordon. The 11th Art
          of Record Production Conference, Aalborg University, Denmark, December 2016.
"Where is creativity? Locating intellectual property in collaborative songwriting and production processes." In International
          Association for the Study of Popular Music (IASPM) UK & Ireland, University College Cork, 12-14 Sept 2014.
“Who Writes the Songs? Creative Practice and Intellectual Property in Popular Music’s Digital Production Chain.”
          In Creativity, Circulation and Copyright: Sonic and Visual Media in the Digital Age, CRASSH Centre For
          Research In The Arts, Social Sciences And Humanities. Cambridge University 28-29 March 2014
 “Forensic Musicology: approaches and challenges.” In The Timeline Never Lies: Audio Engineers Aiding Forensic
          Investigators in Cases of Suspected Music Piracy. Audio Engineering Society, New York, USA, October 2013.
“Two Worlds Collide: originality and plagiarism in songwriting”. International Association for the Study of Popular Music
          (IASPM) conference, Gijon, Spain, June 2013.
“Applying Melodic Analysis to Infer the Extent of Plagiarism in Popular Song Authorship Disputes.” Popular Music Analysis
          (PopMAC) conference, University of Liverpool, July 2013.
“Constraint, Collaboration and Creativity in Popular Songwriting Teams.” In The Act of Musical Composition: Studies in the
          Creative Process, David Collins (ed), 139–169. Studies in The Psychology of Music. Ashgate, 2012.
“Collaborative Songwriting – the Ontology of Negotiated Creativity in Popular Music Studio Practice.” Journal on the Art of
          Record Production #5, 2011.


5
    http://www.theguardian.com/money/2015/jan/20/how-become-forensic-musicologist
6
    A more detailed academic CV with downloads can be found at http://joebennett.net/academic-profile/.
